Citation Nr: 1202215	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO. 10-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to March 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The Veteran attended a hearing before the undersigned in August 2011.


FINDING OF FACT

The evidence shows that current bilateral hearing loss is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military service. 338 U.S.C.A. §§ 1101, 1112, 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.326, and 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss which he attributes to excessive noise exposure in service.

The RO has substantially satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. When a chronic disease identity is established in service, then a showing of continuity after discharge is not required. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). Some chronic diseases, such as arthritis or an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service. Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The absence of documented hearing loss while in service is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran reported that, while in service, he worked construction and operated a rock crusher. See Hearing Transcript at 6 (Aug. 2011) and Pictures Submitted by Veteran. His DD 214 confirms the Veteran's military occupation specialty as a combat engineer. 

The Veteran's hearing was normal at a July 1961 enlistment physical. In June 1965, service treatment record notes loss of hearing and otitis media. An audiogram in October 1965 revealed mild hearing loss in the right ear. It was noted that this "could be" compatible with otitis media and/or blocked Eustachian tubes. In November 1965, the Veteran was diagnosed with otitis media and externa. At his February 1966 discharge physical, a whispered voice test was normal. A normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385. These results are inaccurate and are not used to determine the presence of high frequency hearing loss. This examination is without probative value, particularly in light of Hensley, supra. Noise exposure and hearing loss in service is conceded.

On December 16, 2009, the Veteran attended a VA audiology examination. The examiner noted the Veteran's in-service hearing loss and noise exposure. He noted the Veteran's complaints that he has had trouble hearing since he left the service, but also noted a post-service history of occupational and recreational noise exposure. Pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
25 dB
30 dB
60 dB 
65 dB
60dB
54 dB
Left
25 dB
30 dB
55 dB
65 dB
60 dB
53 dB
Speech recognition was 90 percent in the right ear and 88 percent in the left ear. Middle ear testing suggested normal middle ear function. Acoustic reflexes were present in both ears. The diagnosis was bilateral mild sloping to moderately severe sensorineural hearing loss. The examiner opined that it was less likely than not that the bilateral hearing loss was caused by or a result of military service. He noted the service treatment records which stated that in service hearing loss could be due to otitis media and/or a blocked Eustachian tube. He noted the normal whisper voice test at discharge; and found that the current hearing loss was symmetrical and reflective of presbycusis and/or noise exposure. Finally, he considered the Veteran's post-service occupational noise exposure.

On December 21, 2009, another opinion was obtained on this claim. The opinion was written by the Chief of Otolaryngology-Head and Neck Surgery. He opined that the Veteran's hearing loss, at least in part, results from military noise exposure. He reasoned that the Veteran's audiograms were consistent with past noise trauma. He also reasoned that the whispered voice test administered at discharge is "notoriously insensitive for detecting noise induced hearing loss." Finally, he stated that the proposition that in service hearing loss could be due to otitis media and/or a blocked Eustachian tube was "highly unlikely as the audiogram should have shown comparable hearing loss in low as well as high frequencies if such hearing loss resulted from middle ear effusion or negative middle ear pressure." The Board finds that this second VA opinion is credible and is persuasive evidence in support of the Veteran's claim.

The December 21, 2009, VA opinion is further supported by a September 2009 private opinion from the Veteran's private provider. That provider reviewed the Veteran's service treatment records and discussed them in detail. He could not find any recent etiology for the Veteran's hearing loss. Instead, he opined that hearing loss was consistent with the service treatment records and that the Veteran's hearing loss began during service. The Board finds that this private opinion is credible and is persuasive evidence in support of the Veteran's claim. 

Hearing loss is a disorder which is capable of lay observation. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Veteran has reported that his current bilateral hearing loss is caused by acoustic noise exposure in service. See Hearing Transcript at 6-8. Having witnessed the demeanor of the Veteran at a personal hearing, the Board finds his statements competent, credible, and probative because the presence of hearing loss is not a determination "medical in nature" and is therefore capable of lay observation. Layno v. Brown, 6 Vet. App. 465, 469 (1994). His statements regarding noise exposure in service are also considered competent, credible and probative. As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his hearing loss condition. Id. Further, the record also contains three lay statements reporting that the Veteran has experienced continuing hearing loss since service. The Board finds these statements are credible evidence in support of the Veteran's claim.

The December 2009 VA examination confirms that the Veteran has a current bilateral hearing loss disorder. The only negative evidence in the claims file is associated with the December 16, 2009, VA examination, but that opinion was essentially amended by the December 21, 2009, opinion, which was favorable to the Veteran. Furthermore, the Veteran's hearing loss is linked to service by the private medical evidence, the Veteran's credible statements, and the credible lay statements of the Veteran's friends and family. The evidence is at least in equipoise and supports a connection between current hearing loss and excessive noise exposure in service and/or hearing loss in service. Service connection for bilateral hearing loss is warranted. 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


